Citation Nr: 1537790	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  11-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for left elbow disability. 

3.  Entitlement to service connection for left shoulder disability. 

4.  Entitlement to service connection for left knee disability. 

5.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2012, the Board remanded the claims to provide the Veteran with an opportunity for a Board hearing.  In March 2013, the Veteran testified before the undersigned at a Board hearing at the RO, and a copy of the transcript has been associated with the claims file. 

In May 2014, the Board reopened the previously denied claim for entitlement to service connection for PTSD and remanded the reopened claim, along with the other service connection claims, to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions with regard to the claims being decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1.  The evidence is approximately evenly balanced as to whether the Veteran's bilateral hearing loss disability is due to in-service noise exposure.

2.  Left elbow disability did not manifest in service or for many years thereafter, and any current left elbow disability is unrelated to service.

3.  Left shoulder disability did not manifest in service or for many years thereafter, and current left shoulder disability is unrelated to service.

4.  Left knee arthritis did not manifest in service or within the one year presumptive period, and current left knee disability is unrelated to the in-service left knee symptoms.

5.  The medical evidence of record links the Veteran's current diagnosis of PTSD to a credible in-service stressor.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Left elbow disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  Left shoulder disability not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

4.  Left knee disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Clams Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the claims for entitlement to service connection for bilateral hearing loss disability and PTSD are being granted, discussion of the VCAA with regard to these claims is unnecessary.

As to the remaining claims being decided herein, the requirements of the statutes and regulation have been met in this case.  VA provided pre-adjudication notice to the Veteran in March 2010 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.

VA also fulfilled its duty to assist the Veteran by obtaining all identified and available treatment records, including the service treatment records (STRs).  In its May 2014 remand, the Board instructed that the AOJ obtain the outstanding VA treatment records, specifically, those from the Dallas VA Medical Center (VAMC) cited by the RO in its rating decision dated beginning on September 1, 2009 and those dated between February 2010 and January 2011.  The AOJ requested all outstanding treatment records from the Dallas VAMC and received records dated between December 2009 and July 2014, including between February 2010 and January 2011.  There are no records from September 2009 and a chest X-ray of September 3, 2009 is referenced in a June 2012 chest X-ray report.  However, there is no indication that the VAMC did not send all records in its possession or that there are any outstanding VA treatment records that are relevant to the claims being decided herein.  The AOJ thus substantially complied with the Board's remand instructions in this regard.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall). 

The Veteran was afforded a VA examination as to the etiology of his left elbow and knee disabilities, to include an addendum opinion after the claims file was reviewed.  For the reasons indicated in the discussion below, the examination and opinion are adequate to decide these claims.  The Veteran was not afforded a VA examination as to the etiology of his left shoulder disability.  For the reasons indicated below, however, no such examination was required because the evidence does not indicate that a current left shoulder disability may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the Board hearing, the undersigned explained the issues on appeal, asked questions to suggest the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the claims being decided herein.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

As to the Veteran's bilateral hearing loss disability, on the May 2010 VA audiological examination, pure tone thresholds at multiple frequencies in each ear were 40 decibels or greater, and the Veteran has thus met the current disability requirement.  See 38 C.F.R. § 3.385.  In addition, the Veteran's DD Form 214 reflects that his military occupation specialty of jet aircraft service personnel and his testimony that he had significant noise exposure during service is competent, credible, and consistent with the type and circumstances of his service.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

The dispositive issue as to this claim is thus whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure, and there are two medical opinions on this question.  The May 2010 VA examiner indicated that based on his review of the service treatment records, which showed normal audiometric readings, his interview with the Veteran, and audiometric testing, it was less likely as not that the Veteran's hearing loss disability was related to service.  When asked for clarification of his rationale, the VA examiner in a June 2010 email reiterated his statement.  In an April 2013 letter, Dr. W.L. noted that during his military service the Veteran was exposed to significant loud noise without wearing ear protection while working on airplanes.  Dr. W.L. also noted the Veteran's audiometric and word recognition test scores and opined that his hearing loss was likely related to his military service without adequate noise protection.  Each of these opinions contains little explicit rationale, but both can be read to indicate that the opinion was based on the health care professionals' application of their medical knowledge to the audiometric and word recognition examination findings in light of the Veteran's medical and noise exposure history.  See Monzingo v. Shinseki, 
26 Vet. App. 97, 106 (2012) (noting that the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate);see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (stating that medical reports must be read as a whole and in the context of the evidence of record).  As each of the opinions is entitled to some probative weight, they are of approximately equal evidentiary value.  The evidence is thus approximately evenly balanced as to whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As to the remaining claims, the Veteran contended in his written statements and Board hearing testimony that he has current left knee, left elbow, and left shoulder disabilities that are related to an in-service injury.  That injury occurred while the Veteran was working on the flight line when struck by a moving vehicle that injured his left knee, elbow, and shoulder, as well as his left eye.   The Veteran indicated that he had symptoms since that time, including pain and shoulder bursitis.  He also noted that he had rheumatoid arthritis, which began in the elbow.

The STRs are consistent with the Veteran's report of an in-service injury from a moving vehicle.  Specifically, an April 15, 1965 STR indicated that the Veteran allegedly ran into a flatbed on the flight line, striking his left knee, groin, and left lateral orbital bridge.  He sustained a T-shaped superficial laceration of the left orbital bridge and contusion of the knee and groin.  The STRs indicated that the left knee was painful and swollen.  Examination showed pre- and retro- patellar effusion and point tenderness over the inferior patella, with no pain on movement.  An injury notification report of the same date indicated that the Veteran stated he "ran around plane and ran into flatbed truck."  The nature and extent of injury was indicated as a laceration of the left orbital ridge.  The treatment rendered was indicated as cleaned with phisonex and 6-6.0 silk and dressed with Band aid.  X-ray of the left knee was negative and the Veteran was assigned light duty and crutches.

The following day there was still fluid in the knee and soft tissue swelling.  Several days later there was less swelling, no pain, and still some effusion.  Sutures were removed from the laceration.  The following week the Veteran indicated there was less swelling and there was still a considerable amount of prepatellar fluid.  Knee flexion was okay to 95 degrees only but there was otherwise no pain on walking.

The following month, the Veteran still complained of an ache in the left knee and of finding knots in the knee.  On examination, no notable swelling, tenderness, or knots were noted.  A slight grating in the left knee was noted.

A left knee X-ray that appears to be dated February 1964 indicated that there was a small calcified loose body in the joint space but no evidence of recent trauma.

On the July 1965 separation examination, the upper and lower extremities were normal, other than scars on the left elbow and patellae.  The Veteran certified on the separation examination report that he "read and understood the provisions of BUMED INST. 6120.6."  He thus indicated that he was informed that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician.  See Real vs. U.S., 906 F.2d 1557, 1559 (Fed. Cir. 1990) (stating that this instruction informed a service member that he had been found to be fit and that if he felt that he had any serious medical problems he should so inform the examining physician and that in order to receive a disability pension from the Navy, he would have to be found to be unfit prior to separation).

On the August 2010 VA examination, the diagnoses were left knee degenerative joint disease (DJD), patella, by X-ray, and left elbow olecranon spur with calcification, no evidence of bone chip on X-ray.  The Board notes that DJD is synonymous with arthritis.  See Greyzck v. West, 12 Vet. App. 288, 291 (1999) (stating that the Secretary correctly pointed out that the term osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease (citing STEDMAN'S MEDICAL DICTIONARY 9, 1267 (26th ed. 1995)).  VA treatment records dated between December 2009 and July 2014 contain notations of shoulder, elbow, and knee pain and crepitus, as well as diagnoses of rheumatoid arthritis.

The August 2010 VA examiner addressed only the elbow and knee.  After initially declining to offer an opinion as to the etiology of these disabilities because the absence of the claims file would render any such opinion speculative, the examiner reviewed the claims file later that month and offered the following opinions.  He opined that the Veteran's left elbow disability was not related to service.  He noted that there was no evidence of complaint or treatment for left elbow condition in service, other than a scar noted on entrance and separation examinations, and wrote, "The record is silent."  The examiner also opined that the left knee disability was less likely than not related to service.  The examiner noted that there was an in-service acute left knee injury that was diagnosed as a contusion, follow up treatment notes indicated improvement, X-rays were negative other than swelling exterior to the joint, there was no evidence of fracture, loose bodies, or degenerative disease, and there was no indication of a chronic condition while on active duty or after discharge.  He also noted that there is nothing in the orthopedic literature indicating that a remote contusion with effusion of the knee with no other injuries would cause degenerative changes in the future.  He therefore concluded it was not likely that the current disability was "related to his treatment for one acute injury while on active duty."

The Board finds that the above evidence weighs against each of the remaining service connection claims for the following reasons.  As to the left elbow, the Board finds that the August 2010 VA examiner's opinion is entitled to some probative weight because he explained the reasons for his conclusion based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that most of the probative value of a medical opinion comes from its reasoning).  While the examiner cited the absence of any left elbow complaint or treatment, and the silence of the record, he did not improperly rely on the absence of contemporaneous evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  In this case, the Veteran claims that he injured his left elbow, shoulder, and knee, as well as his eye, when struck by a vehicle in April 1965.  As indicated above, the records reflect that the Veteran was in such an accident, but the multiple STRs reference only the knee, groin, and left orbital bridge.  Had the Veteran injured his left elbow and shoulder in addition to his knee, groin, and eye, it would be expected that such would have been noted in the records relating to the accident and injury or at separation.  Moreover, the separation examination indicated that the upper and lower extremities were normal and the Veteran indicated on the separation examination by signing the BUMED instruction that he did not have serious medical problems.

The Board therefore draws a negative inference from this lack of notation and finds that the Veteran's contemporaneous statements indicating knee, groin, and eye problems and the health care professionals identification of only these complaints and symptoms, are of greater probative value than his statements indicating left elbow and left shoulder problems made years later during the course of an appeal from the denial of compensation benefits.  AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (explaining that the absence of a record that would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable).  The Veteran's statements that he had left elbow and shoulder symptoms in and since service are therefore not credible and the August 2010 VA examiner's reliance on the absence of evidence of left elbow complaints and treatment in service thus does not negate the probative value of his opinion.  There is no contrary opinion in the evidence of record.

The Veteran was not afforded a VA examination as to the etiology of his left shoulder disability.  There are no references to left shoulder complaints, treatment, symptoms, or diagnoses in the STRs and the upper extremities were normal on separation.  Moreover, the Board has found that the Veteran's statements of a left shoulder injury and symptoms in and since service are not credible because they conflict with the other evidence of record.  The only evidence as to a possible relationship between a current left shoulder disability and service are the Veteran's conclusory generalized lay statements alleging such a nexus.  VA must provide an examination with regard to claims for disability compensation when there is competent evidence of disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 81.  Although the threshold for finding that the disability may be associated with service is low, 
a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical nexus examination).  A VA examination as to the etiology of the Veteran's left shoulder disability was therefore not warranted.

As to the Veteran's left knee disability, the VA examiner explained his conclusion as to a lack of a relationship between the current left knee disability and service based on an accurate characterization of the evidence of record including the medical evidence he interpreted as indicating that the left knee injury was acute and transitory and resolved without residual disability, as well as medical literature.  His opinion is therefore entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (stating that most of the probative value of a medical opinion comes from its reasoning).  There is no contrary medical opinion in the evidence of record.

In addition, the normal separation examination and the VA examiner's opinion indicating that the injury did not cause degenerative changes reflects that arthritis did not manifest within the one year presumptive period.  Moreover, the Veteran's statements that he had continuity of left knee symptomatology are contradicted by the normal separation examination and the statement he signed indicating he did not have serious medical problems at that time.  The Board finds the contemporaneous evidence to be of greater probative weight than the Veteran's later statements made during the course of an appeal from the denial of compensation benefits.  Consequently, the weight of the evidence is against manifestation of a chronic disease within the one year presumptive period or continuity of left knee symptomatology.  In addition, there is no evidence or argument that rheumatoid arthritis manifested in or within a year of service or that it is otherwise related to service.

Finally, the Board has considered the Veteran's lay statements indicating that his left elbow, left shoulder, and left knee disabilities are related to the in-service accident and injury.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  In this case, the Veteran's testimony as to whether the in-service injury caused the current left elbow, shoulder, and knee disabilities is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  The Veteran's testimony is therefore not competent in this regard.

The Board also notes that the Veteran was asked during the Board hearing, "Now have you had a doctor ever relate these three conditions to your injury in service?"  Board Hearing Transcript, at 15.  The Veteran responded, "Yeah, yeah. That's what I told the VA in Dallas. I mean that's why I filed a claim."  Id. at 16.  To the extent that the Veteran indicated that he was told his disabilities are related to the in-service accident and injury, he is competent to so testify.  Jandreau, 492 F.3d at 1377.  The Board finds, however, that the evidence, cited above, because of its specific nature, is of greater probative value than the Veteran's general and ambiguous statement relaying medical opinions.  

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for left elbow, shoulder, and knee disabilities.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Finally, the Board will address the PTSD issue.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

The Veteran has been diagnosed with PTSD by the July 2010 VA examiner.  He claims it is due to a sexual assault by a priest with whom he was working with in the service.  The psychologist who conducted the July 2010 VA examination concluded that the Veteran had PTSD related to this claimed in-service stressor.  The examiner adhered to his diagnosis and conclusion in November 2010 after reviewing the claims file.  The RO denied the claim because of a lack of credible supporting evidence that the claimed in-service stressor occurred.

The Board notes that the claims file contains a June 2010 PTSD stressor worksheet which noted that review of the STRs showed treatment in August 1963 for an assault, and that this was the same time that the Veteran alleged the assault occurred.  This worksheet states that the "stressor is conceded."  In this regard, the STRs contain August 1963 notes regarding a fall down the stairs in which the Veteran injured his thumb.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for a left elbow disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for PTSD is granted.



______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


